

117 SRES 173 IS: Commending the actions of Cuban democracy and human rights activist José Daniel Ferrer García and the pro-democracy and human rights group, the Patriotic Union of Cuba (UNPACU), to uphold fundamental freedoms in Cuba and condemning Cuba’s brutal authoritarian Communist regime.
U.S. Senate
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 173IN THE SENATE OF THE UNITED STATESApril 22, 2021Mr. Scott of Florida (for himself, Mr. Cruz, and Mr. Rubio) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONCommending the actions of Cuban democracy and human rights activist José Daniel Ferrer García and the pro-democracy and human rights group, the Patriotic Union of Cuba (UNPACU), to uphold fundamental freedoms in Cuba and condemning Cuba’s brutal authoritarian Communist regime.Whereas José Daniel Ferrer García is a Cuban democracy and human rights activist who has worked tirelessly to ensure fundamental freedoms for the Cuban people;Whereas José Daniel Ferrer García was born in Cuba on July 29, 1970, in Santiago de Cuba and has spent most of his adult life fighting for Cubans to have a voice in the matters of their own country and against Cuba’s brutal authoritarian Communist dictatorship;Whereas Cuba’s authoritarian Communist regime retaliated against José Daniel Ferrer García over decades by repeatedly imprisoning, beating, and torturing him and constantly threatening and harassing his family and members of the pro-democracy and human rights group that he founded, the Patriotic Union of Cuba (UNPACU);Whereas, in March 2021, Cuba’s brutal authoritarian Communist regime committed the latest human rights violation against José Daniel Ferrer García and members of UNPACU, as Cuban security forces harassed them, kept them from meeting, and blocked their attempts to distribute aid, food, and medical care to fellow desperate residents of Santiago de Cuba;Whereas, on March 20, 2021, José Daniel Ferrer García and other courageous members of UNPACU began a hunger strike to protest the constant harassment, human rights violations, and the police siege of the headquarters of UNPACU in Santiago de Cuba;Whereas the hunger strike underscored the importance of defending the right of the members of UNPACU to deliver food and medication to a group of approximately 250 residents of Santiago de Cuba as the need for aid, food, medicine, and basic necessities has risen during the global pandemic; andWhereas, on April 10, 2021, José Daniel Ferrer García and several activists from UNPACU ended the hunger strike after 21 days after Cuban security forces lifted the police siege on the headquarters of UNPACU in Santiago de Cuba: Now, therefore, be itThat the Senate—(1)commends the actions of José Daniel Ferrer García and his unyielding resolve to advance democracy and defend freedoms and human rights for the Cuban people;(2)honors the vital contribution and humanitarian efforts of the Patriotic Union of Cuba (UNPACU) and all of its members for their tireless work to defend fundamental freedoms and human rights in Cuba;(3)condemns the repression of José Daniel Ferrer García and other brave Cuban activists; (4)condemns Cuba’s brutal authoritarian Communist dictatorship and demands an end to the suffering of the Cuban people and the impunity of the regime's human rights abusers, including Miguel Díaz-Canel and Raúl Castro; (5)calls for the international community to stand with the Cuban people and against Cuba’s authoritarian Communist regime for infringing on the freedom of thought, expression, assembly, association, and prosperity of the Cuban people; and(6)commends the courage of the pro-democracy movement and activists in Cuba for risking everything to bring freedom to the Cuban people. 